DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilmer (US PGPub 2004/0057334, hereinafter Wilmer) in view of Renard (US 6205984, hereinafter Renard) and Jernberg (US 7887764, hereinafter Jernberg), and Hoelzer (US 2680030, hereinafter Hoelzer).
Regarding claim 12, Wilmer discloses a system comprising:
a reservoir (figure 10, vessel 3);
a conduit extending from the reservoir to an outlet (at vessel 3 near drain 95);
a flow regulator (valve 21) positioned within the conduit;
a mixer (static mixer 22) positioned within the conduit;
a sensor (sensor 96) positioned within the conduit downstream from the mixer and upstream from the outlet; and
a controller (controller 91) connected to the flow regulator, the controller receiving feedback from the sensor (see communication lines in figure 10).
Wilmer does not explicitly disclose the reservoir containing an untreated fuel.  However, it is well-settled that the material worked upon by an apparatus does not limit apparatus claims.  See MPEP 2115.  The apparatus of Wilmer would be fully capable of working upon any fluid, including the recited fuel.
Wilmer is silent to the catalyst device as recited.  Renard teaches a catalyst device (figure 2, catalyst element 32) positioned a conduit (housing 12), wherein the catalyst device is replaceable (element 32 would be capable of being replaced via removal from the tube).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Wilmer with the catalyst device of Renard for the purpose of treating the fluid flowing through the conduit.  It is noted that Renard specifically teaches a catalyst device for treating fuel (column 1, lines 5-10) and that Jernberg teaches the use of a catalyst device in combination with a static mixer (figures 7A and 7b), further supporting the obviousness of using a catalyst device in combination with a static mixer to treat fuel.
Wilmer is silent to the conduit comprising an access door.  Hoelzer teaches a conduit including internal components (figure 2) wherein the conduit includes an access door (cover plate 70) that is removable to allow for access to the interior components (column 4, lines 49-51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the combination of Wilmer and Renard with the access door of Hoelzer for the purpose of allowing access to the components inside the conduit (Hoelzer: column 4, lines 49-51).  In this combination, providing access to the catalyst via the access door would allow for it to be removed and/or replenished as recited.
Regarding claim 13, Wilmer does not explicitly disclose aircraft fuel.  However, it is well-settled that the material worked upon by an apparatus does not limit apparatus claims.  See MPEP 2115.  The apparatus of Wilmer would be fully capable of working upon any fluid, including the recited aircraft fuel.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilmer (US PGPub 2004/0057334, hereinafter Wilmer) in view of Renard (US 6205984, hereinafter Renard) and Jernberg (US 7887764, hereinafter Jernberg), and Hoelzer (US 2680030, hereinafter Hoelzer), as applied to claim 12 above, and further in view of Zhou et al. (US PGPub 2007/0180760, hereinafter Zhou).
Regarding claim 14, Wilmer and Renard are silent to a nanoparticle bed.  Zhou teaches a catalyst in the form of a nanoparticle bed (paragraph 0002).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the nanoparticle catalyst of Zhou for the catalyst of Renard because such a simple substitution of known elements would provide only the predictable result of exposing fuel to the catalyst, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 15, Wilmer is silent to a catalyst.  Renard teaches a catalyst that would be replaceable via the access door in the conduit taught by Hoelzer (see combination of Wilmer, Renard, and Hoelzer above).  The obviousness of using a nanoparticle bed has been established above.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Wilmer with the catalyst device of Renard for the purpose of treating the fluid flowing through the conduit.
Regarding claim 16, Wilmer is silent to a catalyst.  Renard teaches a catalyst that is on the surface of a three-dimensional matrix (see figures 4 and 5).  The obviousness of using a nanoparticle bed has been established above.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Wilmer with the catalyst device of Renard for the purpose of treating the fluid flowing through the conduit.
Regarding claim 17, the manufacturing of the matrix by additive manufacturing is a product-by-process limitation.  It is well-settled that product-by-process claims are not limited by the manipulations of the recited steps, but only by the structure of the recited steps.  See MPEP 2113.  Because the catalyst device of Renard (see figures 4 and 5) could be produced by additive manufacturing without altering its structure, the claim is met.
Regarding claim 18, Wilmer is silent to a catalyst.  Renard teaches a catalyst that would be replaceable via the access door in the conduit taught by Hoelzer (see combination of Wilmer, Renard, and Hoelzer above).  The obviousness of using a nanoparticle bed has been established above.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Wilmer with the catalyst device of Renard for the purpose of treating the fluid flowing through the conduit.

Response to Arguments
Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774